Citation Nr: 0804950	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for reflex sympathetic 
dystrophy, right knee including as secondary to Agent 
Orange/herbicide exposure.  

2.	Entitlement to service connection for reflex sympathetic 
dystrophy, left knee including as secondary to Agent 
Orange/herbicide exposure.  

3.	Entitlement to service connection for osteoarthritis of 
all joints and degenerative disc disease including as 
secondary to Agent Orange/herbicide exposure.  

4.	Entitlement to service connection for neuropathy, left leg 
including as secondary to degenerative disc disease and 
osteoarthritis and secondary to Agent Orange/herbicide 
exposure.  

5.	Entitlement to service connection for neuropathy, right 
leg including as secondary to degenerative disc disease and 
osteoarthritis and secondary to Agent Orange/herbicide 
exposure.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran had military service in Thailand from January 
1969 to February 1970 which did not include duty in or 
visitation to the Republic of Vietnam, and there is no 
evidence that the veteran was exposed to Agent Orange or 
other herbicide agents in service.

3.	The competent medical evidence of record does not show 
that reflex sympathetic dystrophy of the right knee incurred 
in service or is otherwise related to an injury or disease in 
service.  

4.	The competent medical evidence of record does not show 
that reflex sympathetic dystrophy of the left knee incurred 
in service or is otherwise related to an injury or disease in 
service.  

5.	The competent medical evidence of record does not show 
that osteoarthritis or degenerative disc disease incurred in 
service, within one year after service, or is otherwise 
related to an injury or disease in service.  

6.	The competent medical evidence of record does not show 
that neuropathy, left leg incurred in service, is related to 
an injury or disease in service, or was caused or aggravated 
by a service connected disability.  

7.	The competent medical evidence of record does not show 
that neuropathy, right leg incurred in service, is related to 
an injury or disease in service, or was caused or aggravated 
by a service connected disability.  


CONCLUSIONS OF LAW

1.	Reflex sympathetic dystrophy, right knee was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).  

2.	Reflex sympathetic dystrophy, left knee was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).  

3.	Osteoarthritis or degenerative disc disease was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  
4.	Neuropathy, left leg was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).  

5.	Neuropathy, right leg was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence that the veteran's 
disabilities may have been incurred in service other than the 
veteran's assertions.  The service medical records do not 
show that the disabilities manifested in service.  The 
medical records do not show that arthritis manifested within 
one year after service.  Additionally, there is no evidence 
of Agent Orange or herbicide exposure.  Therefore, the 
veteran's assertions are not supported by the medical 
evidence of record.  The Board finds the veteran's current 
assertions alone in the face of this objective evidence not 
credible, and thus do not require VA to provide an 
examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in determining 
whether lay evidence is satisfactory the Board may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran).  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide a veteran with a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (a 
medical opinion was not warranted when there was no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  Therefore, the Board finds that a VA examination 
is not warranted.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, Social 
Security Administration (SSA) records and VA medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

HERBICIDE EXPOSURE PRESUMPTION

The veteran claims he was exposed to Agent Orange and/or 
herbicides in service.  According to the personnel records, 
the veteran was stationed at U-Tapao Airfield in Thailand 
from January 1969 to February 1970.  He worked as an 
ammunitions handler, loading and as a munitions specialist.  

Service connection may be presumed for certain diseases 
associated with herbicide exposure; however, the presumption 
only applies to exposure during military operations in the 
Republic of Vietnam (Vietnam) during the Vietnam era.  See 
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the veteran served in Thailand.  The personnel 
file does not show service in Vietnam.  The personnel file 
also does not show visitation in Vietnam.  The Board finds 
that the presumption does not apply to the veteran because 
there is no evidence that the veteran has service in Vietnam.  
Additionally, the veteran does not have a disease that has 
been associated with herbicide exposure for purposes of the 
presumption.  See 38 C.F.R. § 3.309(e).  Without the 
requisite service in Vietnam, service connection cannot be 
presumed.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will also address direct service 
connection for the claimed disabilities.  

DIRECT SERVICE CONNECTION

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that the private medical evidence of record 
shows that the veteran first sought treatment for lower 
extremity pain in January 1994.  The SSA records, however, 
show that the veteran indicated that reflex sympathetic 
dystrophy first bothered him in January 1997 and he began to 
experience pain in his right leg in February 1999.  
Nevertheless, the medical records show that the veteran was 
subsequently diagnosed with reflex sympathetic dystrophy, 
osteoarthritis, degenerative disc disease and neuropathy.  
Therefore, the veteran has current diagnoses of the claimed 
disabilities and the first criterion for service connection 
has been met.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  The service medical records do not show a 
diagnosis of arthritis, including osteoarthritis and 
degenerative disc disease, or complaints of arthritis in 
service.  The Board notes that the medical evidence of record 
does not depict symptoms of or a diagnosis of arthritis 
within one year of separation from service.  There is also no 
medical evidence of record between separation from service in 
August 1971 and January 1994 that shows continuity of 
symptoms of arthritis to support a finding of a chronic 
condition.  Therefore, service connection for chronic 
arthritis cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Regarding the second criterion for direct service connection, 
there is no indication in the service medical records of any 
of the claimed disabilities.  The service medical records do 
not show treatment for or diagnoses of reflex sympathetic 
dystrophy, osteoarthritis, degenerative disc disease or 
neuropathy.  During the entrance examination in August 1967, 
the veteran reported that he had foot trouble which consisted 
of an ankle sprain prior to service.  He also reported that 
he did not have a trick or locked knee.  Upon physical 
examination in August 1967, the veteran's lower extremities 
were clinically evaluated as normal and the ankle sprain was 
found to have no sequalae.  

The Board notes that the veteran received treatment for pain 
in his right foot in service in July 1970.  There was 
hematoma and edema.  The x-rays initially revealed no 
fracture, however a fracture was seen a few days later and 
the veteran's foot was in a walking cast for 4 weeks.  In the 
July 1971 separation examination, the veteran reported that 
he did not have foot trouble or a trick or locked knee.  The 
examiner found the veteran's lower extremities were normal 
and noted that there were no complications from the July 1970 
fracture of the right foot.  Based on the service medical 
records, and the lack of treatment or diagnoses, the Board 
finds that there is no indication of reflex sympathetic 
dystrophy, osteoarthritis, degenerative disc disease or 
neuropathy in service.  

Finally, there is no medical evidence of record relating 
reflex sympathetic dystrophy, osteoarthritis, degenerative 
disc disease or neuropathy to service.  The evidence of 
record is devoid of any objective medical evidence of 
treatment of the veteran's lower extremities until January 
1994.  There is no evidence of reflex sympathetic dystrophy, 
osteoarthritis, degenerative disc disease or neuropathy until 
approximately 23 years after service.  In fact, the SSA 
records show that the veteran did not have pain in his right 
leg until 1997 or 1999.  There is no medical evidence of 
record showing symptoms of the claimed disabilities until 
several decades after service.  This lapse in time weighs 
against the veteran's claim.  

Additionally, in 1994, the veteran reported his medical 
history and indicated that he had an injury to his right knee 
in service.  He stated that he severely twisted his knee in 
Thailand and had torn cartilage but declined surgery.  The 
Board has reviewed all the service medical records.  The 
service medical records do not support the veteran's 
assertion regarding a twisted knee in Thailand.  The only 
injury to the veteran was to his right foot while he was 
stationed in Germany.  The Board also notes that despite the 
veteran's assertions in January 1994, the physician did not 
opine that the veteran's lower extremity pain was due to an 
injury in service.  

Furthermore, no other doctor has ever opined that reflex 
sympathetic dystrophy, osteoarthritis, degenerative disc 
disease or neuropathy is related to an incident in service.  
In fact, a private physician opined in September 2005 that 
there was no precise etiology of the veteran's neuropathic 
pain syndrome in his lower extremities.  The veteran was 
advised of what evidence was needed to support his claim for 
service connection.  Although the veteran contends that he 
had these disabilities since service, the veteran has not 
submitted any competent corroborative evidence to support his 
assertion.  Without competent medical evidence linking the 
disabilities to service, service connection is not warranted.

In sum, the evidence of record does not show an injury in 
service or a nexus between reflex sympathetic dystrophy, 
osteoarthritis, degenerative disc disease or neuropathy and 
an in-service injury.  As the preponderance of the evidence 
is against the veteran's claims, the benefit-of-the-doubt 
rule does not apply, and the veteran's claims for service 
connection for reflex sympathetic dystrophy, osteoarthritis, 
degenerative disc disease and neuropathy must be denied.  See 
38 U.S.C.A §5107; 38 C.F.R. § 3.102.

SECONDARY SERVICE CONNECTION

Finally, the veteran claims that his neuropathy is secondary 
to degenerative disc disease and osteoarthritis.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

In this case, as referenced above, the Board finds that the 
degenerative disc disease and osteoarthritis are not entitled 
to service connection.  Therefore, even if the neuropathy was 
caused by arthritis, service connection cannot be granted 
because the arthritis is not a service connected disability.  
To grant service connection there must be competent medical 
evidence that the neuropathy was caused by a service 
connected disability.  In this case, since the arthritis was 
not service connected, the veteran's claim for secondary 
service connection for neuropathy caused by degenerative disc 
disease and osteoarthritis is denied.  

Regarding all of the veteran's claims, the Board has 
considered the veteran's contentions that a relationship 
exists between his lower extremity disabilities and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking a disability to service or to a 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The veteran's 
contention that his disabilities are related to service is 
accorded very little weight in view of the objective evidence 
of no lower extremity problems for the remaining period of 
his service after July 1970, the negative examination at 
separation, and the absence of any complaints of lower 
extremity pain for many years after service.  


ORDER

Service connection for reflex sympathetic dystrophy, right 
knee including as secondary to Agent Orange/Herbicide 
exposure is denied.  

Service connection for reflex sympathetic dystrophy, left 
knee including as secondary to Agent Orange/Herbicide 
exposure is denied.  

Service connection for osteoarthritis of all joints and 
degenerative disc disease including as secondary to Agent 
Orange/Herbicide exposure is denied.  

Service connection for neuropathy, left leg including as 
secondary to degenerative disc disease and osteoarthritis 
and secondary to Agent Orange/Herbicide exposure is denied. 

Service connection for neuropathy, right leg including as 
secondary to degenerative disc disease and osteoarthritis 
and secondary to Agent Orange/Herbicide exposure is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


